UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7764


MICHAEL LEE TOWNSEND, SR.,

                 Petitioner - Appellant,

          v.

HAROLD CLARKE,

                 Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-01240-LO-TCB)


Submitted:   February 20, 2014             Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Lee Townsend, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Micheal         Lee    Townsend,      Sr.,    seeks      to    appeal    the

district court’s order dismissing as successive his 28 U.S.C.

§ 2254 (2012) petition.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     §      2253(c)(1)(A)         (2012).            A    certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner      satisfies           this    standard       by     demonstrating       that

reasonable     jurists        would       find    that    the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief      on     procedural         grounds,      the    prisoner       must

demonstrate     both    that        the   dispositive         procedural    ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Townsend has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3